ORDER

PER CURIAM.
Robert Sankey (“Sankey”) appeals the trial court’s decision against him awarding Kansas City Life Insurance Co. (“Kansas City Life”) damages for the breach of a lease between Kansas City Life and Care Staff Inc. (“Care Staff’).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).